Citation Nr: 1455113	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  04-13 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, intermittent explosive disorder, and a personality disorder.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which determined that new and material evidence had not been submitted to reopen a claim of service connection for paranoid schizophrenia. 

In a September 2006 decision, the Board determined that new and material evidence had been submitted to reopen the claim and remanded the reopened claim for development.  The matter was remanded for additional required development thereafter on several occasions.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file. 

In July 2012, the Board denied the claim.  The Veteran appealed the claim to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2013, the Court vacated the Board's July 2012decision pursuant to a Joint Motion for Remand.  The claim was returned to the Board.  

In April 2014, the Board requested an opinion from a Veterans Health Administration (VHA) psychiatrist.  In June 2014, the requested VHA opinion was incorporated into the record.  In July 2014, the Veteran was provided with a copy of the VHA opinion.  He did not subsequently submit any additional evidence or argument.  In October 2014, the Veteran's current accredited representative was provided with a copy of the VHA opinion.  In October 2014, the representative submitted a written brief presentation.  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  A psychosis, to include schizophrenia, did not manifest during service or within a year following service separation and is not otherwise related to service.  

2.  The appellant has a personality disorder.  He did not have superimposed pathology during service. 

3.  An acquired psychiatric disorder, intermittent explosive disorder, clearly and unmistakably preexisted service and clearly and unmistakably did not increase in severity during the Veteran's period of service. 

4.  Any current acquired psychiatric disorder other than intermittent explosive disorder is unrelated to service.  


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within the meaning of compensation benefits.  38 C.F.R. § 3.303 (2014).

2.  Intermittent explosive disorder clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated during service.  The presumption of soundness at entry is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2014). 

3.  A preexisting psychiatric disorder, intermittent explosive disorder, was not aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.306.

4.  A psychiatric disorder other than intermittent explosive disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the Veteran in September 2006 that fully addressed all four notice elements.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the AOJ, and he was also advised of the information and evidence needed to establish how disability ratings and effective dates are assigned in accordance with Dingess/Hartman, supra. 

Although the September 2006 notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Indeed, the Board finds the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The AOJ also readjudicated the case by way of a supplemental statements of the case issued in June 2009 and August 2011.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication. 

Relevant to the duty to assist, the Board notes that all records identified by the Veteran and the record have been obtained and considered, including the Veteran's service and post-service treatment records, VA records and Social Security Administration (SSA) claim-related records.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

Additionally, the Veteran was provided with VA examinations in May 2009 and May 2011, and VA obtained psychiatric opinions in November 2011 and in June 2014.  As noted above, following the Board's order remanding this matter to VA, the Board obtained a VA psychiatrist's opinion on critical matters relevant to the remand of this case from the Court articulated in the joint motion for remand.  A copy of this June 2014 opinion has been provided to the appellant as well as his current representative.  They have responded and have not indicated that they have additional evidence to submit.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 38 C.F.R. §§ 3.307(a), 3.309(a). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 1137; 38 C.F.R. § 3.304(b). 

In cases where the disease or injury at issue is not "noted" on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner. 

Personality disorders are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2014).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Factual Background

The Veteran has asserted that he currently suffers from an acquired psychiatric disorder as a result of his active service.  Specifically, the Veteran has asserted that he developed mental problems during service, for which he was hospitalized numerous times and was eventually discharged from service. 

Service treatment records (STRs) include a January 1981 enlistment examination noting no psychiatric disorder.  STRs also corroborate the Veteran's report of treatment later during service.  An October 1987 record reflects that the Veteran requested psychiatric treatment due to stress from all aspects of life, work and his relationship with his wife.  The initial assessment was situational maladjustment, while further evaluation revealed a diagnosis of adjustment disorder with depressed mood.  Treatment records dated in May 1988 reflect that the Veteran was having suicidal thoughts because of problems and stress, while subsequent treatment records dated in January and March 1989 reflect that the Veteran performed a suicidal gesture by cutting his left wrist, after which he was admitted for inpatient treatment.  The evidence shows that the Veteran's initial diagnosis from inpatient treatment was an adjustment disorder; however, subsequent psychiatric evaluation revealed no Axis I diagnosis but a diagnosis of a personality disorder on Axis II, which the examiner stated was manifested by poor impulse control, frustration tolerance, recurrent suicidal ideation, intense anger, and dysphoric mood. 

Following the treatment received in January and March 1989, the Veteran was recommended for discharge from service.  The Veteran's separation examination and a separate psychiatric evaluation, both dated in March 1989, listed personality disorder, not otherwise specified, under psychiatric clinical evaluation.  It was recommended that he follow up with a civilian psychiatrist as needed.  

Following service, a May 1992 psychiatric evaluation from Dr. N.M. was conducted for disability purposes and revealed that the Veteran was diagnosed with intermittent explosive disorder and passive/aggressive personality disorder.  The May 1992 psychiatric evaluation report does not contain any indication or findings which reflect that the Veteran's intermittent explosive disorder or personality disorder was manifested during service or otherwise related thereto. 

Nevertheless, the post-service treatment records reflect that the Veteran has been variously diagnosed with a myriad of psychiatric disabilities, including bipolar disorder, posttraumatic stress disorder (PTSD), polysubstance dependence, major depressive disorder, and schizoaffective disorder.  See treatment records from Sunrise Regional Medical Center, Atlantic Shores, and Hollywood Pavilion dated 2000 to 2001; also March 2000 psychiatric evaluation by Dr. A.M..  Intermittent explosive disorder was diagnosed on several occasions, including at the first psychiatric evaluation conducted after he was discharged from service.  See May 1992 examination report from Dr. N.M.; May 1996 Psychological Evaluation by Dr. H.M.; and May 2011 VA examination report.  The Veteran was also diagnosed with impulse control disorder at the May 2009 VA examination. 

As noted, the Veteran was afforded an examination in May 2011 VA.  The examiner noted the Veteran's assertions in support of his claim wherein he expressed his frustration with being diagnosed with a personality disorder by VA physicians, while outside physicians have diagnosed him with bipolar disorder and paranoid schizophrenia.  He also reported his belief that he would not have received a high security clearance and passed psychiatric evaluations with no problem during service if he had a personality disorder.  Despite the Veteran's assertions, which are identical to the statements made in support of the instant case, the VA examiner determined that the Veteran did not meet the criteria for any diagnoses other than intermittent explosive disorder and a mood disorder on Axis I, with a personality disorder on Axis II.  The examiner found that the personality disorder was not subject to a superimposed disease or injury during service that resulted in additional disability.  He also found that the mood disorder was temporarily but not permanently aggravated by the experiences in service.  

A psychiatric opinion was obtained from VA psychiatrist R.K., M.D., in November 2011.  Dr. K. stated that the Veteran's intermittent explosive disorder was not at least as likely as not incurred in, related to, or caused or exacerbated by military service.  He explained that this diagnosis was not noted in service.  He explained that the Veteran adjusted reasonably well in service as compared to prior to and following service.  He noted that the diagnoses in service were often stress and adjustment related, and that adjustment disorder was time limited and related to circumstances.  Dr. K. gave support for his opinions with references to the record.  

Thereafter, the Board obtained an additional VA psychiatric opinion.  This opinion was rendered in June 2014.  The psychiatrist reviewed the VA documents and claims folder and rendered a detailed 9 page written opinion accompanied by a list of evidence from the claims folder referenced in the opinion.  The psychiatrist found that there was no clear and unmistakable evidence of any mood disorder, anxiety disorder, psychotic disorder, or substance use disorder, including paranoid schizophrenia, that predates 1981.  This opinion did not extend to the diagnoses of intermittent explosive disorder or any personality disorder.  The examiner noted the Veteran's difficulties during childhood as chronicled in the health record.  Based on the records provided, she found that his impulsivity, aggression and mood dysregulation predated 1981.  The persistence of these symptoms during active duty service and post active duty service justifies the diagnosis of intermittent explosive disorder and several personality disorders that the Veteran received during and after active service.  

Additionally, the examiner opined that the Veteran's preexisting difficulties including impulsivity, aggression and mood dysregulation, flared-up during stress on several occasions on active duty.  She found no evidence that the difficulties were aggravated (outside of the flare-ups) during his active service or that the symptomatology post service is a result of aggravation that occurred while in active service.  Again, the examiner supported her conclusion with references to the record.  She noted the emotional flare-up in 1987 was during a period of deterioration of marriage.  She noted that although his ship was involved in a stressful incident at that time, he never mentioned this as a basis of his stress to his treating providers at the time.  This led her to conclude that the flare-ups were not due to service-related events.  She observed that his father was diagnosed with terminal illness in1989.  She noted that he had this and other personal difficulties and conflicts from 1987 to 1989, and these flare-ups were temporary flare-ups of his pre-existing difficulties of regulating his mood, impulsivity and aggression.  She found no basis to conclude that his symptoms ever met the criteria of a mood disorder, with the exception of substance abuse-induced mood disorder.  She observed there were no clear and unmistakable manic symptoms, psychotic symptoms or related trauma that might have aggravated the pre-existing symptoms while he was on active service.  

The examiner went on to state that there was no psychiatric disability that was incurred in or aggravated by, or otherwise was related to his active service.  She addressed the other diagnoses in the record and noted that no current psychiatric disorder was present that had been incurred in service.  The examiner noted that many of the diagnoses of record over the years represented temporary decompensations that occurred during periods of stress and did not result in long term deficits or disability.  These included situational maladjustment, adjustment disorder with mixed emotional features, adjustment disorder with depressed mood and suicidal gesture.  As to major depressive disorder, she found this diagnosis inappropriate because the only time depressive symptoms were observed they were in the context of significant alcohol or drug use.  This diagnosis cannot be made under these circumstances.  As to bipolar disorder, she observed that this was inappropriate because she found no documented manic episodes.  As to schizophrenia, she noted that the later medical reports found no psychotic symptoms and earlier reports of symptoms were made in the context of substance abuse.  As to any PTSD, this diagnosis cannot be made as to service as no traumatic event has been reported with the exception of childhood trauma.  As to substance abuse, the examiner observed that the record showed that it developed in 2000, post active duty.  It appears to have resulted in an aggravation of his pre-existing symptomatology, including his impulsivity, aggression, mood dysregulation and suicidality.  

The examiner stated that after service he continued to have difficulties related to his impulsive behavior, aggression and inability to regulate emotions/mood dysregulation, which seemed to trigger on/off suicidal thoughts or gestures.  His inability to control his impulsivity represents a core feature of his intermittent explosive disorder.  She cites to several points in the record for support of this assessment.  These include his observed quick anger when on the phone with a friend who was unable to provide transportation, violent arguments with his wife, urges to lash out physically at others, and anger grossly out of proportion to the situation at hand.  She observed that his behaviors also support the diagnosis of antisocial personality disorder.  

Thus, based on the record, the examiner concluded that the Veteran's pre-existing difficulties with impulsivity, aggression and mood dysregulation, which encompass his intermittent explosive disorder, flared up during active service on several occasions.  She added that there is no evidence that the difficulties were aggravated outside of flare-ups during service.  She also stated that there is no evidence that the Veteran's post service symptomatology is a result of aggravation that occurred while in service.  Finally, she stated that there is no evidence that the Veteran has a psychiatric disability that was incurred in, aggravated by or is otherwise related to active service.  

IV.  Analysis

The Veteran contends that he developed psychiatric disability in service.  Alternatively, he asserts that pre-service psychiatric illness was aggravated during service.  

As set forth in detail above, the record reflects multiple psychiatric diagnoses.  However, the VA psychiatrist's June 2014 report reflects her assessment that the diagnoses include intermittent explosive disorder and antisocial personality disorder.  The Board notes that this psychiatrist extensively reviewed the record and provided detailed explanations and references to the record to support her assessment as to the current psychiatric diagnoses.  She explained why the other diagnoses that have been noted over the years were not appropriate or merely represented temporary decompensation.  Her reasoning was sound and thoroughly explained.  Her opinion, based on the totality of the record, is accorded significant probative weight as it is well-supported, not inconsistent with any facts and uncontroverted; it is adopted by the Board.  See Wray v. Brown, 7 Vet. App. 488 (1995).  

Moreover, the Board finds this opinion to be highly credible, probative and uncontroverted as to the other critical issues in this case, and it is adopted as to these matters as well.  Id.  Specifically, it is the examiner's opinion that the Veteran's manifestations of intermittent explosive disorder predated service.  Additionally, the examiner found there was not clear and unmistakable evidence that the condition was aggravated as a result of active service.  She explained that flare-ups in service were temporary.  Accordingly, the Board finds that there is clear and unmistakable evidence that the intermittent explosive disorder was a pre-existing condition.  There is also clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  The June 2014 opinion constitutes such evidence.  Thus, even though the Veteran's 1981 service entrance examination reflects no psychiatric diagnosis, the June 2014 opinion is accorded more probative weight, and establishes that there clearly and unmistakably was a pre-existing disorder that clearly and unmistakably was not aggravated by active service.  Again, the VA psychiatrist in June 2014 explained that the flare-ups in service were temporary and did not represent permanent difficulties.  

As to personality disorder, although one is diagnosed, it is noted that these are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  Also, the record shows no disability resulting from a mental disorder superimposed upon his personality disorder.  See 38 C.F.R. § 4.127.

The Board again notes that the examiner found no schizophrenia and no other psychosis.  Her explanation as to this point is well-reasoned and supported and thus outweighs any prior diagnosis of such disability.  Thus, as to presumptive service connection, a psychoses was not manifested to a compensable degree within one year following discharge from service.  Service connection on a presumptive basis is not warranted. 

The Veteran is of course competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  "Competency" differs from "credibility" as well as the weight given to different evidence.  Significantly, "competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno, 6 Vet. App. at 469).  He is not competent to make a diagnosis or to opine as to etiology of his psychiatric disability.  The psychiatrist in June 2014 took into account the Veteran's statements made throughout the course of this appeal in making her findings.  Her assessments are considered more probative as to diagnosis and etiology than the Veteran's statements.  

Accordingly, based on the evidence and analysis above, the Board finds the criteria for service connection for an acquired psychiatric disorder are not met; the claim must therefore be denied.

The doctrine of reasonable doubt is not for application in this case.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, intermittent explosive disorder, and a personality disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


